Title: To Thomas Jefferson from John Perry, 11 December 1807
From: Perry, John
To: Jefferson, Thomas


                        
                            Dear Sir,
                            
                            Monticello December 11th. 1807
                        
                        I am informed of Mr. Dinsmore that you do not wish the offices uncovered this winter it would sute me much
                            better to go on with the work this winter than to wait untill Spring I have got every thing prepareed for the Covered
                            Wey. & shall in the course of next week have nearly if not quite all the ballance of the Stuff prepareed ready to lay
                            down. one half of the long range can be done without any interruption at all from the angle to the fare end of the smoke
                            house that is more than half. Suppose I go on to do that part & then if the weather is bad Stop untill a good spell of
                            weather to do the ballance I dont think the houses will be uncovered more than two weeks at farthest if you permit me to
                            go on with the work as I propose I have know doubt every thing you have directed me to do will be done by the time you
                            return in the Spring. I have this day received 100 dollars thro. Mr. Bacon but did not receive any last month. I expected
                            Mr. Walkers order would of paid your acceptance to Mr. Kelly and that the monthly remittances would Continue therefore
                            request if Convenient you will please to favour me with 200 Dollars next month I have ingageed a quantity of pork &
                            cant get it with out the money in hand. the ruff of the bedford house is framed & will be sheeted by Christmas—
                  I am Sir
                            your very humble Servant
                        
                            Jno. Perry
                            
                        
                    